PER CURIAM.
The State appeals the order of the trial court granting the motion to dismiss filed by the appellee, Jeffrey Rairdon. The trial court stated that a driver’s license was not required to operate a moped under section 322.34, Florida Statutes (1995), and granted appellee’s motion to dismiss. However, this court held that a moped is a motor vehicle, the operation of which requires a driver’s license under chapter 322. See Jones v. State, 23 Fla. L. Weekly D2097, 721 So.2d 320 (Fla. 2d DCA 1998).
We, therefore, reverse the trial court’s order granting the appellee’s motion to dismiss and remand for further proceedings consistent herewith.
PATTERSON, A.C.J., and WHATLEY and GREEN, JJ., concur.